Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/156703, filed on 10/10/2018 has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10120766.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 11 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10120766.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 17 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 10120766.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 16/156,703
Patent No. 10120766
1. A method for undoing actions in an application comprising: launching an undo 

11. A system for undoing actions in an application comprising: a processor; a system memory in communication with the processor 

17. A non-transitory computer readable storage medium tangibly embodying computer code, which when executed by a computer system, causes the computer system to perform operations for undoing actions in an application, the operations comprising: building an object model for objects invoked by the application, wherein the object model comprises an object tree data structure having nodes containing metadata of an object; taking a first snapshot of the object model; freezing the object model; receiving a first action from the application comprising an edit to be applied to the object at a leaf node of the object tree data structure; unfreezing a first portion of the object tree data structure along a path of object nodes from the leaf node being modified by the edit up to its root node; applying the edit to the object at the leaf node of the object tree data structure; and re-freezing the first portion of the object tree 
taking a second snapshot of the re-frozen object model; storing a difference between the first snapshot and the second snapshot into a first memory buffer as difference data representing the first action; receiving a second action from the application comprising an undo command configured to undo the first action comprising the edit to the object; retrieving the difference data representing the first action from the first memory buffer; storing the difference data into a second memory buffer; and undoing the first action comprising the edit to the object by restoring the object model back to its state when the first snapshot was taken.
10. A system for undoing actions in an application comprising: a processor; a system memory in communication with the processor via a communication link, the system memory configured to store computer code, which when executed by the processor, causes the processor to perform operations comprising: launching an undo management process configured to operate with the application; building an object model for objects invoked by the application, wherein the object model comprises an object tree data structure having nodes containing metadata of an object; taking a second snapshot of the re-frozen object model; storing a difference between the first snapshot and the second snapshot into a first memory buffer as difference data representing the first action; receiving a second action from the application comprising an undo command configured to undo the first action comprising the edit to the object; retrieving the difference data representing the first action from the first memory buffer; storing the difference data into a second memory buffer; and undoing the first action comprising the edit to the object by restoring the object model back to its state when the first snapshot was taken.
16. A non-transitory computer readable storage medium tangibly embodying computer code, which when executed by a computer system, causes the computer system to perform operations for undoing actions in an application, the operations comprising: building an object model for objects invoked by the application, wherein the object model comprises an object tree data structure having nodes containing metadata of an object; taking a first snapshot of the object model; freezing the object model; receiving a first action from the application comprising an edit to be applied to the object at a leaf node of the object tree data structure; unfreezing a first portion of the object tree data structure along a path of object nodes from the leaf node being modified by the edit up to its root node; applying the edit to the object at the leaf node  taking a second snapshot of the re-frozen object model; storing a difference between the first snapshot and the second snapshot into a first memory buffer as difference data representing the first action; receiving a second action from the application comprising an undo command configured to undo the first action comprising the edit to the object; retrieving the difference data representing the first action from the first memory buffer; storing the difference data into a second memory buffer; and undoing the first action comprising the edit to the object by restoring the object model back to its state when the first snapshot was taken.



"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 11 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 10 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 17 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 16 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 10-13 and 17-19 are rejected under 35 USC 103(a) as being un-patentable over Wedel et al. (US 20050081105 A1) (hereinafter Wedel) in view of Sadhu et al. (US 9317375 B1) (hereinafter Sadhu).

As per claim 1,  Wedel discloses launching an undo management process configured to operate with the application [The system also includes an undo mechanism 140 that can be invoked by a user to undo or redo prior user actions taken with respect to the controls before the user actions have been transmitted to the server, paragraph 21, (it is understood that the undo/redo mechanism can be interpreted as “launching an undo management”)]; building an object model for objects invoked by the application, wherein the object model comprises an object tree data structure [FIG. 3, the one or more data trees 310 store the data associated with each control, paragraph 31, (Also paragraph [0037] discloses the object model, item 430)] having nodes containing metadata of an object [Fig. 4, item 420, information about the client can be interpreted as metadata]; receiving a first action from the application comprising an edit to be applied to the object at a leaf node of the object tree data structure [The system receives user input that changes the state of one or more of the controls 130 (step 220), paragraph 23, (it is understood that making any changed to the user input can be interpreted as editing an application)]; unfreezing a first portion of the object tree data structure along a path of object nodes from the leaf node being modified by the edit up to its root node [the framework 410 includes one or more data structures (e.g., data trees) that store the state of each control in the Web page 430. The framework 410 monitors the changes to the state of each control by monitoring the one or more data structures, paragraph 39]; applying the edit to [Upon detecting a change in the view state or data state of a control, the corresponding node in the data tree is updated to reflect the change., paragraph 32, (it is understood that updating a change to the application can be interpreted as applying the edit to the object)]; and re-freezing the first portion of the object tree data structure to obtain a re-frozen object model [The framework 410 records the state changes in a list which can then be used by the undo mechanism 140 to undo the changes, paragraph 39]. However Wedel does not disclose taking a first snapshot of the object model; freezing the object model; and un-freezing. On the other hand, Sadhu discloses taking a first snapshot of the object model [a first snapshot of a storage object and a second snapshots of an SSD cache object are taken, col. 2, line 66]; freezing the object model [a request to freeze I/O at cache module, col. 20, line 12]; and un-freezing [un-freeze I/O at cache module, col. 20, line 15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wedel in view of Sadhu in order to protecting data, by creating a copy of the organization's production site data on a secondary backup storage system, and updating the backup with changes. The backup storage system may be situated in the same physical location as the production storage system, or in a physically remote location.

As per claim 2, Wedel discloses leaving untouched object nodes in the object tree data structure that are not in the path from the leaf node to the root node [the one or more data trees 310 store the data associated with each control 130. Each control 130 includes a reference to the node in the data tree 310 where the control's data is stored, paragraph 31].

As per claim 3, Wedel discloses wherein the undo management process is invoked at the time when the application is first loaded to manage access to application objects [receiving user input requesting undo of state change, Fig.2].

As per claim 4, Wedel discloses wherein access for editing can only be made through the undo management process [The framework 410 records the state changes in a list which can then be used by the undo mechanism 140 to undo the changes, paragraph 39].

As per claim 5, Sadhu discloses taking snapshots of the object model after each action of the application to preserve the state of the object model at different points in time [In some embodiments in physical logged access, the system rolls backward (or forward) to the selected snapshot (point in time). There may be a delay while the successive snapshots are applied to the replica image to create the selected image. The length of delay may depend on how far the selected snapshot is from the snapshot currently being distributed to storage, col. 13, lines 1-5].


As per claim 10, Wedel discloses wherein undo and redo operations are performed without requiring implementation of a converse action for every action received from the application [Fig. 2, item 250 and item 260].

Claims 11 and 17 are rejected under the same rationale as claim 1 above.
Claim 12 is rejected based on the same rationale as claim 12 above.
Claims 13 and 19 are rejected under the same rationale as claim 4 above.
Claim 18 are rejected under the same rationale as claim 2 above.



Claims 6-9,14-16 and 20-22 are rejected under 35 USC 103(a) as being un-patentable over Wedel et al. (US 20050081105 Al) (hereinafter Wedel) in view of Sadhu et al. (US 9317375 Bl) (hereinafter Sadhu) and further in view of White (US 20150378623 Al) (hereinafter White).

As per claims 6, 14 and 20, the rejection of claim 6 is incorporated by claim 1 above. However the combination of references cited does not disclose taking a second snapshot of the re-frozen object model; determining a difference between the first snapshot and the second snapshot by comparing only nodes in the object tree data structure along the path from the leaf node to the root node; and storing the difference between the first snapshot and the second snapshot into a first memory buffer as difference data representing the first action. On the other hand, White discloses taking a second snapshot of the re-frozen object model; determining a difference between the first snapshot and the second snapshot by comparing only nodes in the object tree data structure along the path from the leaf node to the root node; and storing the difference between the first snapshot and the second snapshot into a first memory buffer as difference data representing the first action [the first node 502 tracks the changes to the VSD during a first period of time 521 after capturing the second snapshot 512 and collects the set of changes in a data structure that represents the modifications made to the VSD. When the request 515 to migrate the VSD is received by the first node 502, the first node 502 may send a request to the second node 504 to create a new VSD on the second node 504 using the local copy of the second snapshot 512 (i.e., the copy previously transmitted to the second node 504). In one embodiment, the second node 504 may create the new VSD by creating a copy of the VSD object 355 in a memory 315 of the second node 504 and copying the data referenced by the second VSD into one or more RSDs 214 associated with the second node 504, paragraph 48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the references cited in order to migrating virtual storage devices between nodes; migration operations may take advantage of these snapshots in order to reduce the time required to perform the migration operation. 

As per claims 7, 15 and 21, White discloses receiving a second action from the application comprising an undo command configured to undo the first action comprising the edit to the object; retrieving the difference data representing the first action from the first memory buffer; storing the difference data into a second memory buffer; and undoing the first action comprising the edit to the object by restoring the object model back to its state when the first snapshot was taken [At step 106, the first node collects a set of changes made to the resource since the previous point in time in a data structure. The data structure may comprise zero or more changes. In the context of the present description, a change refers to a command and/or data that represents any modification to the resource, paragraph 16].

As per claims 8, 16 and 22, White discloses receiving a third action from the application comprising a redo command configured to redo the first action comprising the edit to the object; retrieving the difference data representing the first action from the second memory buffer; [At step 108, the data structure that includes the set of changes is transmitted to the second node to update the new instance of the resource. The second node is configured to apply the set of changes to the new instance of the resource such that the original resource on the first node matches the new instance of the resource on the second node, paragraph 16].

As per claim 9, Wedel discloses wherein the first memory buffer is an undo stack buffer and the second memory buffer is a redo stack buffer [Fig. 2, item 250 and item 260].



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 27, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167